DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

Response to Arguments
Examiner appreciates Applicant’s careful discussion of the Application and the Prior Art. 
Applicant's arguments filed with respect to the prior art rejections of independent claim 11 have been fully considered but they are not persuasive.  Concerning Applicant’s arguments pertaining to Williams, Examiner disagrees that that Williams does not power compression of a ram air stream using a portion of a compressed air stream including compressed bleed air.  The citations below clearly indicate compression of a ram air stream using compressed bleed air.  Examiner agrees that the turbine 42 does not receive bleed air that has been compressed after exiting the engine, but notes that this not recited by the claim.  Examiner finds the only difference between the claim and Williams to be “configured to receive an air stream that includes bleed air from a bleed air source”.  Examiner relies on Durbin to teach the concept of one air cycle machine receiving power from another that receives bleed air from a bleed air source, not to compress ram air.  Accordingly, Examiner finds Applicant’s argument that Durbin does not handle ram air unconvincing.  Regarding combining with Durbin rendering Williams .  
Applicant’s arguments, filed with respect to the prior art rejections over Bruno et al. have been fully considered and are persuasive.  The rejections including Bruno et al. have been withdrawn.  See indication of allowable subject matter, below.  
Regarding the withdrawn claims, Examiner will consider rejoinder of claims paralleling subject matter found allowable from claims 11-18 and 26.  To expedite prosecution, Applicant should amend the withdrawn claims appropriately prior to filing a response to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 5,899,085: previously cited) in view of Durbin et al. (US 2015/0166187: previously cited) and Hamamoto (US 4,261,416).
Regarding claim 11, Williams discloses cooling system for a vehicle, the cooling system comprising: an air conditioning pack comprising: an air cycle machine assembly comprising a compressor (see at least compressor #18 in engine #10) configured to receive an air stream and to generate a compressed air stream (see at least column 3, lines 25-34), the air cycle machine assembly configured to direct a first portion of the compressed air stream from the compressor to a turbine of the air cycle machine assembly that is mechanically coupled to the compressor to power the compressor (see at least column 3, lines 13-22: air from the compressor is diverted to the turbine via the combustor); a cabin air compressor assembly comprising a cabin air compressor (see at least compressor #54) and a cabin air turbine that is mechanically coupled to the cabin air compressor (see at least turbine #42), the cabin air turbine configured to receive a second portion of the compressed air stream from the compressor of the air cycle machine assembly to power the cabin air compressor (see at least column 3, lines 34-41; column 5, lines 3-17), the cabin air compressor configured to receive and compress a ram air stream to generate compressed ram air (see at least column 3, lines 41-44; column 5, lines 17-25); and one or more mixing ducts configured to receive the compressed ram 
Williams does not disclose that the compressor of the air cycle machine is configured to receive an air stream that includes bleed air from a bleed air source. 
Durbin et al. teaches another cooling system for a vehicle, wherein a compressor of an air cycle machine that powers a cabin air compressor assembly receives bleed air from a bleed air source (see at least Figure 6, compressor #C1 receiving bleed air from a bleed air source (i.e. separate from the compressor) via conduit #50 “Bleed Air from Engines”: Examiner further notes that a first portion of the compressed air stream from compressor #C1 is directed to the turbine #T1 at #112a; turbine #T1 is mounted on the same shaft as compressor #C1 and a second portion of the compressed air stream is directed to a cabin air compressor assembly, #C2/#T2, which supplies the air to the cabin #14, to power the cabin air compressor assembly).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams with the compressor of the air cycle machine is configured to receive an air stream that includes bleed air from a bleed air source, as taught by Durbin et al., to improve the system of Williams by improving performance and reliability in low pressure (i.e. high altitude) conditions (see at least Durbin et al. paragraphs [0007]; [0091]), and since, as evidenced by Hamamoto, such provision was old and well-known in the art to provide an inherently stable and efficient cooling system (see at least Hamamoto column 1, lines 31-50).
Regarding claim 16, Williams further discloses wherein, in response to the vehicle being in a cruise flight mode of operation, the control circuit is configured to direct all of the compressed5PATENT17-2076-US-NP (800-253US1) ram air to mix with the compressed air stream in a mixing duct of the one or more mixing ducts that is disposed downstream of the air cycle machine assembly (see at least column 4, lines 41-58).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Durbin et al. and Hamamoto, as applied to claim 11, above, and further in view of Kresser et al. (US 2009/0117840: previously cited).
Regarding claim 12, Williams in view of Durbin et al. and Hamamoto does not disclose further comprising a condenser and a water extractor disposed in series downstream of the compressor of the air cycle machine assembly and upstream of the turbine of the air cycle machine assembly, wherein, in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct the compressed air stream through the condenser and the water extractor to remove moisture from the compressed air stream.
Kresser et al. teaches another cooling system comprising a condenser and a water extractor disposed in series downstream of the compressor of an air cycle machine assembly and upstream of the turbine of the air cycle machine assembly, wherein, in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct the compressed air stream through the condenser and the water extractor to remove moisture from the compressed air stream (see at least paragraphs [0022]; [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al. and Hamamoto with further comprising a condenser and a water extractor disposed in series downstream of the compressor of the air cycle machine assembly and upstream of the turbine of the air cycle machine assembly, wherein, in response to the vehicle being in a ground mode .  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Durbin et al. and Hamamoto, as applied to claim 11, above, and further in view of Atkey (US 2015/0251766: previously cited) and Kresser et al. (US 2009/0117840: previously cited).
Regarding claim 17, Williams does not disclose wherein the cabin air compressor is a first cabin air compressor and the cabin air compressor assembly comprises a second cabin air compressor mechanically coupled to the cabin air turbine.
Atkey teaches another cooling system wherein the cabin air compressor assembly includes first and second cabin air compressors that are mechanically connected to a cabin air turbine (see at least Figures 7A-7B, compressors #C1/#C2 mechanically connected with turbines #T1/#T2; paragraph [0112]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al. and Hamamoto with w wherein the cabin air compressor is a first cabin air compressor and the cabin air compressor assembly comprises a second cabin air compressor mechanically coupled to the cabin air turbine, as taught by Atkey, to improve the system of Williams by providing the option of additional modes allowing for fuel savings where appropriate (see at least paragraph Atkey paragraph [0109]).
Williams in view of Durbin et al. and Hamamoto, as modified by Atkey, does not disclose wherein, in response to the vehicle being in a cruise flight mode of operation, the control circuit 
Kresser et al. teaches another cooling system wherein the cabin air compressor assembly includes two cabin air compressors, wherein, in response to the vehicle being in a cruise flight mode of operation, the control circuit is configured to direct different ram air streams to each of the two cabin air compressors of the cabin air compressor assembly to generate the compressed ram air (see at least paragraphs [0003]; [0011]; [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al., Hamamoto, and Atkey with wherein, in response to the vehicle being in a cruise flight mode of operation, the control circuit is configured to direct different ram air streams to each of the two cabin air compressors of the cabin air compressor assembly to generate the compressed ram air, as taught by Kresser et al., to improve the system of Williams in view of Durbin et al., Hamamoto, and Atkey by ensuring efficient air conditioning regardless of flight/ground mode (see at least paragraph [0008]).
Regarding claim 18, Williams in view of Durbin et al., Hamamoto, and Atkey and Kresser et al. further discloses in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct a ram air stream to only one of the first and second cabin air compressors of the cabin air compressor assembly to generate the compressed ram air (see at least Kresser paragraphs [0003]; [0010]; [0017]).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763